



Exhibit 10.3


November 21, 2017


Mr. E.C. Sykes
366 Buckingham Drive
Venetia, PA 15367


Re: Separation


Dear E.C.:


In order to provide for an orderly transition, this letter agreement is to
confirm our understanding regarding your separation from Black Box Corporation
(“Black Box”) and its subsidiaries (the “Company”). Reference is hereby made to
the Agreement dated February 8, 2016 by and between Black Box and you (“Your
Agreement”). Black Box hereby advises you to have this letter agreement,
including the Release Agreement (as defined below) attached hereto, reviewed by
your attorney.


Accordingly, for good and valuable consideration, intending to be legally bound,
and in connection with your pending separation of employment from the Company,
Black Box and you agree as follows:


1.    This letter agreement is an amendment to Your Agreement which, except as
necessary to give effect to the provisions of this letter agreement, shall
remain in full force and effect in accordance with its terms. For avoidance of
doubt, you acknowledge and agree that Section 4 (Nondisclosure of Information)
and Section 8 (Noncompetion) of Your Agreement remain in full force and effect,
except that the Relevant Noncompete Period in Section 8 shall be twelve (12)
months from the last date of employment.


2.    You ceased to be the President and Chief Executive Officer of Black Box
(“CEO”) effective as of November 16, 2017.


3.    Your employment with the Company will voluntarily end in accordance with
Retirement (as defined in Your Agreement) and your Date of Termination (as
defined in Your Agreement) will be December 1, 2017 (“Your Retirement Date”).
You have offered to be reasonably available to assist the CEO from and after
today through December 29, 2017. We appreciate and accept that offer.


4.    For the avoidance of doubt, you agree that (a) in accordance with
Section 3(a)(iii) of Your Agreement, the termination of your employment on Your
Retirement Date will not entitle you to any additional compensation under Your
Agreement, and (b) notwithstanding the foregoing, you and Black Box retain the
right to terminate your employment sooner in accordance with the terms of Your
Agreement, as modified by this letter agreement.


5.    You resigned from the Board effective November 16, 2017.


6.    You agree to promptly execute and deliver to the Company any and all
documents reasonably requested by the Company in order to effect the foregoing
resignations.


7.    Your base salary in effect as of the date hereof shall remain your base
salary through Your Retirement Date. All of your existing cash and stock
incentive awards shall be governed by the terms of their respective agreements
and the 2008 Long-Term Incentive Plan (the “Plan”), as the case may be. If you
remain employed through Your Retirement Date, you shall be deemed to have
retired for purposes of all the awards granted to you under the Plans.


8.    In consideration for Black Box’s willingness to execute this letter
agreement and continue your employment through Your Retirement Date, thereby
giving you the opportunity to receive additional compensation that you may not
otherwise have received, you agree to sign and deliver to the Company an
Agreement and General Release in the form attached hereto as Exhibit A (the
“Release Agreement”). You agree to sign the Release Agreement on or within 21
days after Your Retirement Date. In consideration for your willingness to
execute this letter agreement and continue your employment through Your
Retirement Date, and agreeing to be reasonably available to assist the CEO
through December 29, 2017, the Company agrees to provide you with the
consideration in Section 2 of the Release Agreement, subject to your timely
signing and not timely revoking the Release Agreement.


9.    You acknowledge and agree that the Company will be required to file this
letter agreement, including Exhibit A hereto, with the Securities and Exchange
Commission making such documents available to the public.







--------------------------------------------------------------------------------





10.    Your Agreement and this letter agreement shall be construed in accordance
with and governed by the internal laws of the Commonwealth of Pennsylvania
without regard to its conflicts of laws provisions.


11.    Your Agreement, along with this letter agreement, constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and may only be amended or modified by written agreement signed by the parties
hereto.


12.    The invalidity or unenforceability of any provisions of this letter
agreement shall not affect the validity or enforceability of any other provision
of this letter agreement, which shall remain in full force and effect.


13.    This letter agreement may be executed in counterparts which, taken
together, shall constitute one and the same instrument.




Please indicate your agreement with the foregoing by signing below.


Very truly yours,


BLACK BOX CORPORATION




By: /s/ Ronald Basso                                     
Ronald Basso, EVP




Date: November 21, 2017




AGREED TO AND ACCEPTED BY:




/s/ E.C. Sykes                                     
E.C. Sykes




Date: November 21, 2017





--------------------------------------------------------------------------------





AGREEMENT AND GENERAL RELEASE


THIS AGREEMENT AND GENERAL RELEASE (“Agreement”) is made and entered into by and
among Black Box Corporation and its direct and indirect subsidiaries and
affiliates, including but not limited to, Black Box Services Company
(collectively hereinafter “Employer” or “Black Box”) and E.C. Sykes, and his
heirs, executors, administrators, successors and assigns (collectively referred
to throughout this Agreement as “Employee”).


NOW, for good and valuable consideration, the parties agree to and intend to be
legally bound by the following:


1.
Last Days of Employment. Employee's last day of employment with Employer was
December 1, 2017 (the “Separation Date”). The Employer has or will timely pay
the Employee at the rate of the Employee’s regular base salary for the
Employee’s work through the Separation Date, less all required tax withholdings
and other deductions. Employee also has agreed to be reasonably available to
consult with Black Box’s CEO for no additional consideration through
December 29, 2017.



2.
Consideration. In consideration for signing this Agreement and in consideration
of Employee's adherence to the promises made herein:



(a)
Employer will pay Employee Eight Hundred, Fifty-Four Thousand Dollars
($854,000.00), less all ordinary deductions required by law (“Severance”). The
Severance will be payable in a lump sum on or before December 29, 2017, or
within two (2) business days of the revocation period set forth in Paragraph 4
(the “Effective Date”), whichever is later.



(b)
Subject to the terms and conditions contained in Section 5 of the Agreement
dated February 8, 2016, entitled “Medical Insurance or Similar Benefit Plans”,
Employee shall be entitled to the benefits described in that Section 5.



(c)
Except as otherwise provided herein, Employee agrees that neither Employee nor
anyone acting on Employee’s behalf will make any claims against Employer for
severance benefits (including those under the Agreement dated February 8, 2016),
attorneys' fees, costs, interest or any other expenses which may have been
incurred.



3.
No Consideration Absent Execution of this Agreement. Employee understands and
agrees that Employee would not receive the consideration specified in Paragraph
2 above except for Employee's execution of this Agreement and the fulfillment of
the promises contained herein.



4.
Revocation. Employee may revoke this Agreement for a period of seven (7)
calendar days following the day Employee executes this Agreement. If Employee
chooses to revoke this Agreement, the written notice of revocation should be
delivered in person or, if sent by mail, postmarked no later than the 7th day
and mailed to: General Counsel, Black Box Corporation, 1000 Park Drive,
Lawrence, PA 15055.



5.
General Release.

(a)
In consideration of the severance payment discussed in paragraph 2 of this
Agreement, which Employee warrants to be good and valuable consideration for the
releases and covenants provided herein, Employee, on behalf of Employee and
Employee’s heirs, assigns, and personal representatives, does hereby release and
forever discharge Employer, its parent, their affiliates, subsidiaries,
divisions, predecessor companies, their successors and assigns, their affiliated
and predecessor companies, including but not limited to Black Box (as defined
above) and all of their current and former employees, owners, attorneys,
shareholders, members, officers, directors and agents and the current and former
trustees or administrators of any pension or other benefit plan applicable to
the employees or former employees of any of the aforementioned (collectively
referred to throughout the remainder of this Agreement as "Releasees" or the
“Released Parties”, and individually, a “Released Party”) from and against all
claims, demands, rights, liabilities, causes of action, and grievances, whether
statutory or at common law, whether known or unknown, whether accrued or
unaccrued, (collectively, the “claims”, and individually, a “claim”) arising out
of, or relating in any way to, any acts or omissions done or occurring, in whole
or in part, prior to and including the date Employee signed this Agreement,
including, but not limited to, all such claims arising out of, or related in any
way to, Employee’s employment or termination of employment with Employer. This
is a General Release.



(b)
Employee expressly acknowledges and agrees that, to the maximum extent permitted
by law, this General Release includes, but is not limited to, Employee’s release
of (i) any claims under Title VII of the Civil Rights Act of






--------------------------------------------------------------------------------





1964, the Rehabilitation Act of 1973, the Americans with Disabilities Act of
1990, the Civil Rights Act of 1991, 42 U.S.C. § 1981, the Equal Pay Act of 1963,
the Workers Adjustment and Retraining Notification Act, the National Labor
Relations Act, and the Employee Retirement Security Act of 1974, the Family and
Medical Leave Act of 1993 (“FMLA”) and the Age Discrimination in Employment Act
of 1967 (“ADEA”), including all amendments to any of the aforementioned laws,
(ii) any claims related to employee handbooks, personnel policies, and
employment-related documents, (iii) any other federal, state, or local laws,
decisions, rules, statutes, and regulations pertaining to employment, wrongful
dismissal, employment termination, retaliation, harassment, express or implied
contract, covenant of good faith and fair dealing, intentional or negligent
infliction of emotional distress, and defamation, and (iv) any other claim in
common law, contract, or tort. This General Release also includes claims arising
because of continued effects of any acts or omissions that occurred on or before
the date Employee signed this Agreement.


(c)
By signing this Agreement, Employee expressly acknowledges and agrees that, as
of the date Employee signed this Agreement, Employee (i) has no reason to
believe that Employee has suffered any injuries or occupational diseases arising
out of or in connection with Employee’s employment with Employer, other than any
such injuries or occupational diseases previously reported to Employer in
writing; (ii) has received all wages, benefits, and other remuneration to which
Employee was entitled to as an employee of Employer (except for amounts due in
the future under the Long Term Incentive Plan or otherwise); (iii) has received
all leave to which Employee was entitled under the FMLA and any comparable state
or local laws; and (iv) is not aware of any facts or circumstances constituting
a violation of the FMLA, the Fair Labor Standards Act (“FLSA”), the Pennsylvania
Wage Payment and Collection Law, or any comparable federal, state, or local
laws.



(d)
Notwithstanding the foregoing, Employee is not precluded from seeking to enforce
any payment obligations or other entitlements specifically provided for under
this Agreement, or filing a charge with the U.S. Equal Employment Opportunity
Commission (“EEOC”) or a parallel state or local agency or participating in an
investigation conducted by the EEOC or a parallel state or local agency, to the
maximum extent permitted by law; however, Employee expressly waives Employee’s
right to any monetary recovery or any other individual relief in connection with
(i) any charge filed with the EEOC or a parallel state or local agency arising
out of or related to Employee’s employment and/or the severing of that
employment with Employer, or (ii) any claim pursued on Employee’s behalf by any
federal, state, or local administrative agency or any other person arising out
of or related to Employee’s employment and/or the severing of that employment
with Employer. Employee expressly acknowledges and agrees that as of the date
that Employee signs this Agreement, Employee has not filed any grievances,
claims, complaints, administrative charges, or lawsuits against any of the
Released Parties.



6.
Affirmations. Employee represents and agrees by signing below that Employee has
not been denied any leave or benefit requested, has received the appropriate pay
for all hours worked for Employer and has no known workplace injuries or
occupational diseases. Employee affirms that Employee has not filed, nor has
Employee caused to be filed, nor is Employee presently a party to any claim,
complaint, or action against Releasees in any forum or form. Other than the
consideration set forth in Paragraph 2, Employee further affirms that Employee
has been paid and/or has received all leave (paid or unpaid), compensation,
wages, bonuses and/or commissions to which Employee may be entitled and that no
other leave (paid or unpaid), compensation, wages, bonuses and/or commissions
are due to or eligible to be earned by Employee, except as provided in this
Agreement.



7.
Governing Law and Interpretation. This Agreement shall be governed by and
subject to the laws and exclusive jurisdiction of the courts of the Commonwealth
of Pennsylvania. In the event that either party breaches any of the provisions
of this Agreement, such party agrees to pay the other party’s reasonable costs
of prosecuting such claims, including attorneys' fees and costs.



8.
Return of Employer Property. Employee agrees to return on or prior to the
Separation Date, all of Employer's property currently in Employee's possession,
other than Employee’s Samsung phone, which Black Box hereby transfers to
Employee. Employee has, prior to the Separation Date, transferred all cellular
accounts on Employee’s phone to a personal account. Employee acknowledges and
agrees that any and all developments, works of authorship, inventions and other
works embodying intellectual property rights ("Works") created by Employee,
either alone or with others, during the scope of Employee's employment with
Employer are owned by Employer. To the extent that a Work is a work of
copyright, Employee acknowledges and agrees that the Work is a "work made for
hire" under the U.S. Copyright Act. To the extent a Work is not a "work made for
hire," Employee transfers and assigns all right, title and interest in and to
the Work to Employer and agrees to execute such documents and take such further
actions reasonably requested by Employer (and at Employer's expense without
additional compensation to Employee) to perfect in Employer the ownership of
such Works.






--------------------------------------------------------------------------------





9.
Confidential Information Obligations and Other Agreements.



(a)
Employee acknowledges that, during the course of Employee's employment by Black
Box, Employee acquired or developed confidential or proprietary information
which could include, in whole or in part and without limitation, information
concerning Black Box’s business plans, methodologies, know-how, financial
information, technical secrets, customer information, pricing information,
supplier information and personal information about Company Team Members such as
social security numbers and medical condition (collectively referred to herein
as "Confidential Information").



(b)
Employee agrees that: (i) the Confidential Information is Black Box’s property;
(ii) prior to Employee's employment by Black Box, Employee had no knowledge of
the Confidential Information; (iii) the use, misappropriation or disclosure of
the Confidential Information to or for a person or entity other than Black Box
would constitute a breach of trust and could cause irreparable injury to Black
Box; and (iv) it is essential to the protection of Black Box’s competitive
position that the Confidential Information be kept secret and that it not be
used for Employee's own advantage or the advantage of others; and (v) Employee
will not use or disclose such Confidential Information except for the sole
benefit of Black Box.



(c)
Employee previously signed several Non-Compete and Non-Solicit Agreements (the
"Non-Competes") and may have signed other agreements relating to
non-competition, non-solicitation, inventions, and/or confidentiality. Employee
reaffirms Employee's continuing obligations under those agreements and further
agrees that nothing in this Agreement undermines or alters Employee's
obligations under those agreements. Notwithstanding the foregoing, however, the
parties agree that the Employee's termination is not a "Job Elimination" as
defined in the Non-Competes.



(d)
Notwithstanding the foregoing, nothing in this Release Agreement prohibits
Employee from reporting possible violations of law or regulation to any
government agency or entity or making other disclosures that are protected under
the whistleblower provisions of federal, state, or local law or regulation.
 Employee may provide information to the government, participate in
investigations, file a complaint, testify in proceedings regarding Employer’s
past or future conduct, engage in any future activities protected under the
whistleblower statutes and may receive and fully retain a monetary award from a
government-administered whistleblower award program for providing information
directly to a government agency. Solely in connection with such whistleblowing
activities, Employee may disclose Confidential Information, in confidence, to a
government official or to an attorney to address possible violations of law;
provided, however, any such disclosure of Confidential Information must be in
good faith and effectuated in a manner that prevents the dissemination of
Confidential Information beyond those persons necessary to make the report or
filing, such as filing the Confidential Information under seal and otherwise
preventing it from being publicly disclosed.  Any permitted disclosure of trade
secrets must be made in compliance with 18 U.S.C. §1833, as amended.



10.
Severability. If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.



11.
Nonadmission of Wrongdoing. The Parties agree that neither this Agreement nor
the furnishing of the consideration for this Release shall be deemed or
construed at any time for any purpose as an admission by Employer, or evidence
of any liability or unlawful conduct of any kind.



12.
Nondisparagement. The Employee agrees that Employee will not directly or
indirectly, make any disparaging statements about the Employer or any Released
Party. The Company agrees that Black Box Corporation’s officers and directors
will not, directly or indirectly, make any disparaging statements about the
Employee. A disparaging statement is any communication, oral or written, which
would cause or tend to cause the recipient of the communication to question the
business condition, policies, practices, integrity, competence, fairness or good
character of the person to whom or entity to which the communication relates.



13.
Amendment. This Agreement may not be modified, altered or changed except in
writing and signed by both parties wherein specific reference is made to this
Agreement.








--------------------------------------------------------------------------------





14.
Entire Agreement. Except for the separation letter between Black Box Corporation
and the Employee dated November 20, 2017 acknowledging and agreeing to the terms
and conditions regarding Employee’s termination, no prior or contemporaneous
oral or written agreements or representations may be offered to alter the terms
of this Agreement which represents the entire agreement of the parties with
respect to the subject matter hereof. To the extent Employee has entered into an
enforceable agreement with Employer that contains provisions that are not in
direct conflict with provisions in this Agreement, the terms of this Agreement
shall not supersede, but shall be in addition to, any other such agreement.



15.
Signatures.     This Agreement may be executed in counterparts, any such copy of
which to be deemed an original, but all of which together shall constitute the
same instrument. The parties hereto further agree that this Agreement may be
delivered via facsimile transmission or via electronic mail (as a PDF file), and
that such a signature shall constitute a valid signature. This Agreement may not
be executed prior to the Separation Date.



16.
Assignment. Employer and Releasees have the right to assign this Agreement, but
Employee does not. This Agreement inures to the benefit of the successors and
assigns of the Employer, who are intended third party beneficiaries of this
Agreement.



EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER EXECUTION.
EMPLOYEE IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF EMPLOYEE'S
CHOICE PRIOR TO EXECUTION OF THIS AGREEMENT.
EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE (21)
CALENDAR DAY CONSIDERATION PERIOD.
HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE CONSIDERATION SET FORTH IN PARAGRAPH "2"
ABOVE, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS
EMPLOYEE HAS OR MIGHT HAVE AGAINST EMPLOYER.
IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
knowingly and voluntarily executed this Agreement as of the date(s) set forth
below:
BLACK BOX CORPORATION        EMPLOYEE            
By: ______________________________    _______________________________
E.C. Sykes
    
Name:     ____________________


Title:     ____________________




Date: _____________________________    Date: __________________________



